SHRUM, Judge,
dissenting.
I respectfully dissent. I believe Appellant’s third point has merit. In my view, the trial court should have appointed sua sponte a guardian ad litem for these children so that all available evidence concerning the visitation issue would have been available to the court in making its decision. I would reverse and remand for that purpose.
“[I]t is the public policy of our state that, in cases where the welfare of a child is involved, the child becomes a ward of the court with respect to the issues of that case, State ex rel. Catholic Charities of St. Louis v. Hoester, 494 S.W.2d 70, 73 (Mo.banc 1973), and that in such cases, the overriding duty of the court is to serve the best interest of the child. McCammon v. McCammon, 680 S.W.2d 196, 202 (Mo.App.1984). In approaching that task, the trial court is not limited to sifting out competing claims ..., but can, and should, see that all available evidence concerning the child custody issue is produced in court so that it can be thoroughly evaluated.... In most custody eases, the evidence gatherers are lawyers for the competing parents, whose primary purpose is to put their client’s best foot forward, at the expense of the other parent. As a result, no one is really representing the interests of the children.”
[[Image here]]
“Children are our most precious resource, and it is fundamental that they have a chance to be brought up in an environment where they are not abused or neglected. To that end, it is the duty of our courts to use every available legal means to see that such a goal be attained.”
C.J.(S.)R. v. G.D.S., 701 S.W.2d 165, 169-70[4] (Mo.App.1985).
In this ease, no one has adequately repre*42sented the interests of the children involved.1 Certainly, Appellant has not done so. Her failure to offer evidence on the details of Husband’s sexual abuse convictions in Kentucky and her feeble and failed attempt to present admissible testimony about Husband’s alleged post-prison sexual offenses in Missouri hardly bespeaks of adequate representation for these children. Appellant’s failure to adduce such evidence is hardly surprising considering her indifference about Respondent’s background. Thus, after Appellant’s affair with Respondent in 1984 led to her pregnancy with their oldest child, Respondent was arrested in 1984 on a fugitive warrant and returned to a penitentiary in Kentucky. In 1988, Respondent escaped from prison and returned to Missouri to see Appellant. He was apprehended again and returned to prison where he stayed until released in 1993. However, Appellant was apparently not alarmed by Respondent’s conduct. To the contrary, in June 1990, Appellant went to Kentucky and married Respondent while he was in prison. She did this without inquiring of anyone — other than Respondent — about his background. Appellant testified that Respondent lied to her about his convictions, telling her they were for stealing. Respondent’s testimony on this subject was equivocal. He did admit, however, to being less than candid with Respondent on the subject, saying: “I didn’t elaborate on the full record.” In summary, this record strongly supports the inference that Appellant had tunnel vision regarding Respondent and that her single-minded desire for him left little room for concern about the welfare of any children produced by their union.
After Respondent’s release in 1993, this couple resumed cohabitation, leading to the birth of the second child. In mid-summer 1994, Appellant saw legal documents filed by Respondent’s former wife which recited that Respondent had two children in Kentucky. These documents revealed to Appellant that Respondent’s ex-wife was trying to change the children’s names, in part because Respondent had two felony eonvie-tions in Kentucky for sexual abuse. Apparently Appellant never asked Respondent about the details of these convictions; instead, she continued to live with Respondent until their separation in March 1995.
Section 452.4002 directs that courts “shall” consider a parent’s history or tendency to assault in deciding visitation. In 1995, the legislature expressed its continued concern about a parent’s past history when it declared that no court shall grant visitation to a non-custodial parent “[i]f such parent has been found guilty of or pled guilty to a felony violation of chapter 566, RSMo, when the child was the victim_” § 452.400.1, RSMo Cum.Supp.1995. It is illogical to say, as the majority does, that the legislature intended for § 452.400 to apply only to parents who are convicted in Missouri of sexually abusing children and not to those convicted of similar crimes in other states.
Here, the record does not reveal if Respondent’s children by his former wife were his victims. There is no evidence on the age or sex of Respondent’s victims nor are there any other background details concerning the sexual abuse crimes for which Respondent was convicted in Kentucky. Likewise, the record is silent on whether the underlying facts of Respondent’s sexual abuse convictions might support a felony conviction under Chapter 566, RSMo. It is clear, however, that the trial court knew of Respondent’s two felony convictions for sexual abuse. Moreover, the trial court was most certainly aware that Appellant, through indifference or incompetence, did not produce an adequate record from which the court could make an informed decision about the visitation that best protected the children. See § 452.400. Although there is no statutory requirement that a guardian ad litem be appointed except where child abuse or neglect is alleged, Rombach v. Rombach, 867 S.W.2d 500, 503 (Mo.banc 1993), I am persuaded that the trial court abused its discretion when it did not appoint sua sponte a guardian ad litem to participate in the proceedings as permitted by § 452.490.4. See C.J.(S.)R, 701 S.W.2d at 169. Only in that fashion could the trial *43court have performed its duty to see that all available evidence concerning the child visitation issue was produced so that it could be thoroughly evaluated before the court made its decision on that question. Id.
There is an ever-increasing recognition of the recidivistic nature of sex abuse offenders. Legislative attention has been given to this problem through enactments such as mandatory registration of sexual abuse offenders, § 566.600-620, RSMo Cum.Supp.1995, and relaxing rules of evidence in criminal prosecutions of sexual offenses so that, in certain instances, evidence of other charges or uncharged crimes may be admissible, § 566.025. In my view, Respondent’s two felony sex abuse convictions and the potential for recidivism distinguish this case from others where no abuse of discretion was found when trial courts did not appoint sua sponte a guardian ad litem.
I would reverse and remand with directions that a guardian ad litem be appointed for these children pursuant to § 452.490.4. In that manner, the court can determine whether unsupervised visitation poses an unwarranted risk to the children.

. Counsel on appeal for Appellant was not her trial lawyer.


. All statutoiy references are to RSMo 1994 unless otherwise indicated.